878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Betty June THOMAS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3084.
United States Court of Appeals, Federal Circuit.
June 9, 1989.

Before MARKEY, Chief Judge, and MAYER and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. SF08318810577, affirming the Office of Personnel Management's (OPM) reconsideration decision denying Betty June Thomas' (Thomas') application for a survivor annuity, is affirmed.

OPINION

2
The board correctly affirmed OPM's reconsideration decision regardless of whether pre- or post-CSRSEA law controls.  Pre-CSRSEA law is unavailing, Thomas having neither been named as a beneficiary or securing entitlement in a divorce decree or agreement.  See 5 U.S.C. Sec. 8341 (Supp.1971, 1974, 1980).  Post-CSRSEA law is likewise unavailing, 5 C.F.R. Sec. 831.622(a)(1)(iii) conditioning eligibility, inter alia, upon former spouses not remarrying before reaching age fifty-five.